Title: From John Adams to Timothy Pickering, 11 August 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy August 11th 1798

Inclosed is the Commission to Mr Sitgreaves no communication was ever made by me or by my desire to that Gentleman of my thoughts of appointing him. but all things considered it appears to me we cannot do better. Mr Potts and Mr Parsons are very capable: but the first is not so active and resolute the last has other objections to him, the strongest of which is his Position in the Union—
I am Sir h S—

John Adams